Citation Nr: 1211889	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-30 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service connected depressive disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently with the RO in Albuquerque, New Mexico.  


FINDING OF FACT

The Veteran's depressive disorder results in moderate to severe occupational and social impairment with reduced reliability and productivity, due to symptoms such as persistent depression and social anxiety; suicidal ideations; difficulty concentrating, making decisions, and adapting to stressful circumstances; mild memory impairment; difficulty establishing and maintaining effective work relationships, and sleep impairment, but does not result in deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no greater, for the Veteran's service connected depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING38 U.S.C.A. §  AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's depressive disorder is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2011).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

The Veteran was granted entitlement to service connection for depressive disorder secondary to service connected right facial nerve palsy in a February 2001 rating decision and assigned an initial 30 percent disability rating effective May 2000.  The Veteran did not appeal the initial rating, but in May 2009, she submitted a claim for an increased disability rating.  The RO denied the Veteran's claim, and she has appealed.

In support of her claim, the Veteran has submitted statements from herself and her daughter, A.R..  These statements describe the Veteran's distress at her disfigurement and the effect is has on her life.  

The Veteran was afforded a VA examination in June 2009.  The Veteran complained of continuing problems with depression and reported that she has occasional crying spells, although she has received some benefit from medication.  She described considerable anxiety about her appearance, particularly in social situations.  At times, she has felt hopeless and has had fleeting thought of suicide; however, she has never seriously entertained suicide because of the effect it would have on her daughter.  She reported a very close relationship with her daughter, as well as a continuing good relationship with her ex-husband, and she has a number of good friends.  She has been retired since 2005.  

At the examination, the Veteran was neatly groomed and displayed good eye contact and appropriate affect, although she was tearful at times.  The examiner noted that the Veteran's facial palsy was evident at the interview, but that the severity of the disability was magnified in the Veteran's eyes.  Her thought process was clear and goal directed, but significant for the magnification in her own thinking of her palsy and her fleeting suicidal ideations.  She was otherwise well oriented and there was no evidence of psychosis.  Her interpersonal behavior was appropriate and she was able to develop a good rapport with the interviewer.  The Veteran was diagnosed with major depression, recurrent type and assigned a GAF score of 55.  

In support of her claim, the Veteran submitted a September 2009 psychological assessment by Dr. S.C., a clinical psychologist.  

At the interviewer, the Veteran reported that she is currently retired.  She has four Chihuahuas, which she walks in the morning, and she takes a bike ride in the afternoon.  She described a very close relationship with her daughter and reportedly gets along well with her ex-husband, all facts that provide evidence against her claim.  In this regard, it must be noted that at no point has there been any indication that the Veteran's retirement had any connection with her service connected disabilities, providing evidence against the claim that the issue of TDIU (a total disability rating) has been raised by the record.

The Veteran described a long history of depression and poor self-esteem related to her service connected nerve palsy.  In particular, she hates to have her picture taken.  She reported poor sleep and feelings of helplessness and hopelessness.  She also described difficulty concentrating and making decisions, as well as difficulty coping with unexpected events.  

Psychological test results suggested a person with significant tension, unhappiness, and pessimism.  The Veteran was aware of her distress and need for help, but her low energy level and withdrawal make it difficult to engage in treatment.  Her hopelessness, anxiety, and stress place her at an increased risk for self-harm.  The results reflected a valid profile and there was no evidence that the Veteran was exaggerating her symptoms.  The Veteran was diagnosed with posttraumatic stress disorder (PTSD) and major depressive disorder with suicidal ideation and assigned a GAF score of 45.  Dr. S.C. noted that the Veteran's has been properly medicated, but opined that this was not enough to improve the Veteran's psychiatric condition and suggested that the Veteran was unemployable (this issue will be address below).  She concluded that the Veteran's disability would unlikely improve much, given its chronicity and depth.  

In June 2010, the Veteran was afforded another VA examination.  At the examination, the Veteran endorsed depressive symptoms of many years duration with current symptoms including anhedonia, feelings of worthlessness, decreased energy, impaired concentration, appetite disturbances, psychomotor agitation, and sleep disturbances.  She described passive suicidal ideations without intent, plan, or history of attempts.  She also described current obsessive behaviors that primarily consist of repeatedly checking the locks.  She will return home or call her neighbors due to concerns about not locking her doors.  She has some mild memory impairment, mainly difficulty remembering people's name or how she knows them.  She did not report any history of inappropriate behavior, episodes of violence, or impaired impulse control.  She was able to maintain minimum personal hygiene and activities of daily living.  

The Veteran reported that she has several friends with whom she spends time, but has not had a meaningful romantic relationship since her divorce and she described feeling "like a social misfit".  The Veteran denied experiencing any significant impairment in occupational functioning due to her depression prior to her retirement in 2006, but noted that her depression has increased since that time.  

At the interview, the Veteran was observed to be clean, neatly groomed, and appropriately dressed.  She was cooperative and friendly, but her affect was constricted and her mood dysphoric.  Her attention and orientation were intact.  Thought processes and content were unremarkable, with no evidence of delusions or hallucinations, and judgment and insight were adequate.  Psychological testing was suggestive of moderate levels of depression.  The Veteran was diagnosed with major depressive disorder, recurrent and assigned a GAF score of 55.  

Based on the above, the Board finds that the Veteran's disability is most appropriately rated as 50 percent disabling but no higher.  The Veteran's symptoms such as her depression with crying spells and suicidal ideation, social anxiety, diminished concentration and memory, and difficulty dealing with stressful circumstances result in occupational and social impairment that is more than occasional or intermittent.  GAF scores from 45 to 55 reflect symptoms of a moderate to serious nature.  Hence, a disability rating in excess of 30 percent is warranted.  

However, the Board finds that a higher rating of 70 percent based on occupational and social impairment with deficiencies in "most areas", such as work, school, family, relations, judgment, thinking, or mood is not supported by the evidence of record.  

Although the Veteran clearly experiences anxiety and self-consciousness in social settings, she reports having a number of good friends, has an extremely close and loving relationship with her daughter, and has an amiable relationship with her ex-husband.  She has described interests and hobbies, such as her Chihuahuas and bike riding.  She has not reported any significant occupational impairment due to her depression prior to her retirement.  She is able maintain adequate personal hygiene and manage activities of daily living.  Additionally, although her perception of her facial disfigurement appears somewhat distorted and she has described some impaired memory and concentration, her thought processes are otherwise rational and goal directed.  There is no evidence that she suffers from hallucinations or delusions, that she has ever engaged in inappropriate behavior, or that she is considered a danger to herself or others.  Her judgment and insight are intact and she has been found competent to manage her benefits.  Despite recurrent suicidal ideations, she has denied intent, plan, or any history of attempts.  

In conclusion, although the Veteran struggles chronically with profound feelings of sadness, loneliness, and hopelessness, she has continued to maintain a relatively high level of functioning inconsistent with a disability rating in excess of 50 percent.

It is important for the Veteran to understand that without some problems associated with this disability, there would be no basis for a compensable evaluation, let alone a 30 percent evaluation, let alone a 50 percent evaluation.  In this regard, it is also important to note that there is significant evidence in this case against the Veteran's claim of a 30 percent evaluation, let alone the 50 percent found by the Board.  Accordingly, entitlement to a disability rating of 50 percent, but no greater for service connection depressive disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

TDIU

Finally, because Dr. S.C. has suggested that the Veteran is unemployable, the Board has considered whether a total disability rating based on individual unemployability (TDIU) is appropriate.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

Although, as noted, Dr. S.C. suggest in her September 2009 report that the Veteran was unemployable, the Board finds that this conclusion is not supported by the evidence of record and that there is actually very significant evidence against a finding that this disability, or any service connected disability, has caused TDIU.  

It appears that the Veteran had a good work record prior to her retirement and that her retirement was due to age or eligibility rather than an inability to work because of her psychiatric disability.  Furthermore, the evidence does not support a finding that the Veteran's disability has so increased in severity since that time that she is no longer able to find or maintain substantially gainful employment.  

While the Veteran has described a depressed mood with impaired concentration and motivation, as well as some minor memory impairment, which could be expected to reduce her productivity, there is no evidence that these symptoms are so severe that she is completely unable to work.  Additionally, despite the Veteran's social anxiety, the record reflects that she is capable of maintaining a number of close personal relationships and she has been described by the Veteran's examiners as pleasant, cooperative, and capable of establishing a good rapport with the examiner.  All factual evidence in this case suggests the Veteran's functions well on a daily basis, with limited functional limitations.   

Importantly, the Board has had the opportunity to review pictures of the Veteran.  The service connected "disability", while noticeable, from a lay prospective is simply not that disfiguring.  The service connected disability evaluations fully takes into consideration the problems associated with the service connected disabilities.

There is no evidence of, for example, inappropriate behavior, impaired impulse control, or violent behavior.  Therefore, the social impairment caused by the Veteran's disability would not preclude employment.  Finally, the Veteran has been described as well oriented, with intact judgment, insight, and thought processes, and appears to be able to manage her activities of daily living without any significant difficulty, totally undermining the medical opinion on a factual basis.  The Veteran's retirement has no rational connection to the service connected disabilities.   

While the Veteran's psychiatric symptoms are serious, and the Board does not wish to dispute this fact (providing the basis for the grant of this claim to 50 percent) the evidence, including Dr. S.C.'s assessment report, does not support a finding that her symptoms are so severe that she would be precluded from finding or maintaining substantially gainful employment because of her service connected PTSD or any of her other service connected disabilities.    

In conclusion, the preponderance of the evidence is against a finding that the Veteran is totally disabled due to individual unemployability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2009.  This letter informed the Veteran of what evidence was required to substantiate her claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted a private psychological assessment from Dr. S.C. in September 2009.  The appellant was afforded a VA medical examination in June 2009 and June 2010.  The examination reports are based upon reviews of the claims folder, as well as clinical interviews and psychological testing, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating of 50 percent but no greater is granted for the Veteran's service connected depressive disorder.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


